Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
22, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00026-CV

                FORMOSA MANAGEMENT, LLC, Appellant
                                        V.

                         TRINA WACASEY, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30881

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 11, 2012. On August
14, 2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.